Cause NO.




                                                   IN THE DISTRICT COURTIS
THESTATEOFTEXAS
                                                     g/JUDICIALDISTRIOT              cr>




                                                   BEXAR COUNTY, TEXA$ _>



               MOTION TO REDUCE STATE JAIL FELONY

                             TO MISDEMEANOR


TO THE HONORABLE JUDGE OF SAID COURT:

   rnmrT1Tr,
                   UC:m;A        ^.AAu^r-V , Defendant in the above slyled
 andnumberedcauseandfilesthisnisMotiontoReduceStateJ^relonyto ftn&
 Misdemeanot.andUisupportofmdn^tion^uldshowtheCourttheMow^^


                                         I.




  section           of the Texas Penal/Health and Safety Code.

                                          II.

                                                                 adjudge^

   said offense.


                                              m.


                    Section 12.44 ofthe Texas Penal Code, Defendant asks the Court
    to consider the gravity and circumstances ofthe offense committed, andthe
    Wstory.toterandrel^^^
    justice wouldbe best servedbyteducmgDefendanrspumshment to that ofa


             .misdemeanor. (pUA
punishment an




                     CERTIFICATE OF SERVICE




                                           Defendant




                               ORDER.




     is hereby

                       ^GRANTED         ()T)ENIED

      Sigaedtlris   ,daybf_      .^—>     -•